Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 10/25/2018 claimed priority of date 12/8/2016.
2.    Claims 1-10 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1, 5-6, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamamatsu et al. (“Hamamatsu”), U.S. Patent application Publication No. 20140029633. 
Regarding Claim 1, 6 and 10, Hamamatsu teaches a clock skew correcting method, comprising:
determining at least two modules [Para: 0027(such as communication apparatus and communication correspondent apparatus)];

determining one of the at least two modules as a slave (i.e, communication apparatus) module and the other of the at least two modules as at least one main module [para: 0027(i.e., communication correspondent apparatus)];
   	correcting a clock phase for each of the at least one main module based on the delay
parameter of the slave module [para; 0029(when ‘perform a clock synchronization process between the communication apparatus and communication correspondent apparatus” based on a “network delay time” discussed in para 0028)] ; and
performing, for each of the at least one main module, the following step of:
generating a corrected clock for the main module based on the period and the corrected clock phase for the main module [Para: 0030(synchronizing clock signal by “selecting synchronous packet having network delay time … and applying phase offset information calculated from the synchronous packet selected”)].
Regarding Claims 5 and 9, Hamamatsu teaches providing each of the at least one main module with a timer, wherein the generating the corrected clock for the main module comprises: 
monitoring the clock signal received by the main module [para: 0110(when slave receive delay response from master in response to “Sync” signal sent from master described in para 0083)];

triggering the timer to reset and shut down when a timing duration of the timer is equal to the period [Para; 0110(when t41M time stamp is recorded where timer stopped)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2, 4 and 7,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamamatsu as applied claim 1 above and Ruffini et al. (“Ruffini”), US Patent Application Publication No. US 2014/0079409.
Regarding Claims 2 and 7, Hamamatsu teaches wherein the calculating the delay parameter of each of the at least two modules comprises performing, for each of the at least two modules, the following steps of:
recording a threshold delay of a transition of the clock signal received by the module from a low level to a trigger level of the module [para: 0015(“offset window that defines a permissible delay time range”)];
Yj represents a path delay of each of a module i,[Para: 0021(“network delay”)]. 
 calculating a total delay of the module based on the threshold delay and the path delay [Para: 0020(when considered to be within range of “offset window”0]. Hamamatsu does not disclose the details of calculating the path delay represented as delay per unit length, times a length of a path connected with the module.
In the same field of endeavor (synchronizing communications within network devices) Ruffini teaches calculating a path delay [Para: 0118 (A=dmf +dfecf …)] including a delay per unit length [Para: 0006(clock signal)] times a length of a path (link type length value) connected with a module [Para: 0122; Fig-10(length distance “length’ is taken to count for path delay)].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Hamamatsu’s teachings of calculating a path delay of a module where Yj represents a path delay of each of a module with Ruffini’s teachings of calculating a path delay including a delay per unit length times a length of a path connected with a module (can be represented by equation:  yt='YJADiJ) for the purpose of improving method of path delay to synchronize master clock with slave clock [Ruffini, Para: 0005] in order to have efficient communication between devices.
Regarding Claim 4, Hamamatsu teaches wherein the correcting the clock phase further comprises:
performing, for each of the at least one main module, the following steps of:

calculating a difference between the total delay of the main module and the total
delay of the slave module [Para; 0075(when “frequency drift and phase offset are caused”)]; and
advancing/postponing, based on the difference, a transition to a phase in the clock phase for the main module [Para: 0118 (a corrected phase is generated from “phase offset and frequency drift” from master clock and slave clock)].One of ordinary skill in the art would adjust phase difference with respect to a rising/falling edge of a clock signal based on design choice and requirement.
Allowable Subject Matter
5.	Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187